               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                          :    Civil No. 1:17-CV-1883
JENNA KELLER,                             :
            Plaintiff,                    :
                                          :
             v.                           :
                                          :
                                          :
PFIZER, INC,                              :
                   Defendant.             :   Judge Sylvia H. Rambo

                                    ORDER

      In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant’s motion to compel arbitration (Doc. 24,) is

GRANTED. IT IS FURTHER ORDERED that the above-captioned matter is

stayed pending the outcome of the arbitration. The parties are ORDERED to

notify the court within 30 days of the issuance of an award.

                                                  s/Sylvia H. Rambo
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

Dated: November 8, 2018
